                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:05-CR-00390-RJC
 USA                                          )
                                              )
    v.                                        )               ORDER
                                              )
 ERIC JAMES ALEXANDER (6)                     )
                                              )

         THIS MATTER is before the Court upon remand from the United States

Court of Appeals for the Fourth Circuit for additional proceedings. (Doc. No. 548:

Order).

         IT IS, THEREFORE, ORDERED that the parties shall file supplemental

briefing addressing the defendant’s sentence in light of United States v. Wirsing,

943 F.3d 175 (4th Cir. 2019), and United States v. Gravatt, 953 F.3d 258 (4th Cir.

2020), within thirty (30) days of the entry of this Order.

         The Clerk is directed to certify copies of this Order to the defendant, the

United States Attorney, the United States Probation Office, and the Clerk of the

United States Court of Appeals for the Fourth Circuit.

 Signed: October 30, 2020




          Case 3:05-cr-00390-RJC Document 549 Filed 10/30/20 Page 1 of 1
